t c no united_states tax_court federal_home_loan_mortgage_corporation petitioner v commissioner of internal revenue respondent docket nos filed date p was chartered by an act of congress in and was originally exempt from federal income_taxation pursuant to the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 p became subject_to federal income_taxation effective date for its taxable years through p claims entitlement to amortize intangibles using a fair_market_value basis as of date p’s claim that it is entitled to use fair_market_value as its adjusted_basis for amortization is based on the provisions of defra that specifically apply only to p r determined that p’s adjusted_basis for amortizing any intangibles is the regular adjusted cost_basis of those assets as of date held under sec_167 i r c the basis for amortization of property is the adjusted_basis provided in sec_1011 i r c for the purpose of determining gain on the sale_or_other_disposition of property the adjusted_basis provided in sec_1011 i r c is generally based on cost however defra sec_177 modifies the application of sec_1011 i r c by providing specific rules for determining the adjusted_basis of property held by p on date under defra sec_177 the adjusted_basis of any asset held by p on date with the exception of tangible depreciable_property shall for purposes of determining any gain be equal to the higher of the regular adjusted cost_basis as provided in sec_1011 i r c or the fair_market_value of such asset as of date p’s adjusted_basis as of date for purposes of amortization is the higher of the regular adjusted cost_basis or fair_market_value on date robert a rudnick stephen j marzen james f warren and neil h koslowe for petitioner gary d kallevang for respondent opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes in docket no for and as follows year deficiency dollar_figure big_number petitioner claims overpayments of dollar_figure for and dollar_figure for respondent determined deficiencies in petitioner’s federal income taxes in docket no for and as follows year deficiency dollar_figure big_number big_number big_number petitioner claims overpayments of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner claims entitlement to amortize all or a portion of its asserted tax basis in certain alleged intangibles held on date petitioner’s asserted tax basis in each of these alleged intangibles represents petitioner’s determination of the respective fair market values of those intangibles as of date petitioner and respondent filed cross-motions for partial summary_judgment under rule regarding the appropriate basis for amortizing intangible assets that petitioner claims to have held on date the date it first became subject_to federal income_taxation 1respondent disputes whether the claimed intangibles are assets that are amortizable for tax purposes one of the claimed intangibles involves certain below-market financing which petitioner claims to have held on date in their cross- motions for partial summary_judgment the parties also ask us to determine whether the claimed intangible for below-market financing is amortizable we do not decide that issue in this opinion 2all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue in this opinion we decide whether for purposes of computing a deduction for amortization the adjusted_basis of any amortizable intangible assets that petitioner held on date is the regular adjusted cost_basis provided in sec_1011 or the higher of the regular adjusted cost_basis or fair_market_value of such assets on date as provided in the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner’s principal office was located in mclean virginia at all relevant times petitioner was a corporation managed by a board_of directors petitioner was chartered by congress on date by the emergency home financing act of publaw_91_351 title iii federal_home_loan_mortgage_corporation act 84_stat_451 petitioner was originally exempt from federal income_taxation however congress repealed petitioner’s federal_income_tax exemption status in defra sec_177 pursuant to this act petitioner became subject_to federal income_taxation effective date the question we must decide in this opinion involves a determination of petitioner’s basis for amortizing intangibles that it allegedly held on date sec_167 which forms the basis for amortization deductions provides that the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property emphasis added sec_1011 generally provides for an adjusted cost_basis for purposes of determining gain_or_loss regular adjusted cost_basis from the arguments presented by the parties it appears that petitioner would have relatively little or no adjusted_basis in its alleged intangibles if the regular adjusted cost_basis provisions of sec_1011 applied as a part of the legislation pursuant to which petitioner became subject_to federal income_taxation congress enacted special basis rules designed to ensure that to the extent possible pre-1985 appreciation or decline in the value of petitioner’s assets will not be taken into account for tax purposes h conf rept pincite 1984_3_cb_1 the special basis rules which are contained in defra sec_177 98_stat_711 provide a dual-basis rule for purposes of determining any loss and any gain regarding assets held by petitioner on date defra sec_177 provides adjusted_basis of assets -- a in general --except as otherwise provided in subparagraph b the adjusted_basis of any asset of the federal_home_loan_mortgage_corporation held on date shall-- i for purposes of determining any loss be equal to the lesser_of the adjusted_basis of such asset or the fair_market_value of such asset as of such date and ii for purposes of determining any gain be equal to the higher of the adjusted_basis of such asset or the fair_market_value of such asset as of such date emphasis added petitioner claims that it is entitled to amortize intangibles that it held on date using a fair_market_value basis under defra sec_177 petitioner claims the following fair market values for its alleged intangibles intangibles fair_market_value information systems favorable leasehold seller servicer list favorable financing customer relations dollar_figure big_number big_number big_number big_number petitioner claims entitlement to the following amortization deductions for its taxable years claimed intangible information systems dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure favorable leaseholds big_number big_number big_number big_number big_number big_number seller servicer list big_number big_number big_number big_number big_number big_number favorable financing big_number big_number big_number big_number big_number big_number customer relations big_number big_number big_number big_number big_number big_number total claim 1big_number big_number big_number big_number big_number big_number 1the parties stipulate this table the actual total of the claimed amortization deductions for is dollar_figure discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a fpl group inc v commissioner supra pincite a decision will be rendered on a motion for partial summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that party is entitled to judgment as a matter of law 119_tc_157 the parties in the instant cases filed cross-motions for partial summary_judgment on the question of whether petitioner’s claimed intangibles are amortizable using their fair_market_value on date as adjusted_basis the parties agree that there are no genuine issues of material fact relating to this legal question respondent assumes for purposes of this issue that at least some of petitioner’s claimed intangibles are amortizable for tax purposes arguments of the parties petitioner claims that the special basis rules of defra sec_177 provide the adjusted_basis for purposes of amortizing any intangibles that it held as of date petitioner contends that this result is required by the interaction of sec_167 and defra sec_177 thus petitioner claims that it is entitled to amortize its alleged intangibles at their fair_market_value respondent argues that defra sec_177 does not provide rules for determining the adjusted_basis for amortization of petitioner’s intangibles but instead provides special basis rules solely for purposes of determining gain and loss from the sale_or_other_disposition of property that petitioner held on date he argues that petitioner’s adjusted_basis for purposes of amortizing any intangibles that it might have held on that date is determined under the regular adjusted cost_basis rules of the code without reference to the special basis rules of defra sec_177 respondent contends that petitioner would have relatively little or no adjusted cost_basis analysis in interpreting a statute we start as always with the language of the statute itself 447_us_102 we look to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words contained in the text 120_tc_69 118_tc_1 if the language of the statute is plain clear and unambiguous we generally apply it according to its terms 489_us_235 105_tc_41 if the statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent 481_us_454 118_tc_494 defra sec_177 does not specifically state that the adjusted_basis for purposes of determining gain provided therein is also to be used for purposes of amortizing petitioner’s intangibles held on date the legislative_history likewise does not contain a specific expression of congressional intent with respect to the amortization of intangibles the conference_report states simply the senate amendment includes special basis rules designed to ensure that to the extent possible pre- appreciation or decline in the value of freddie_mac assets will not be taken into account for tax purposes under these rules for purposes of determining gain the basis of any asset held on date is to be the higher of the regular adjusted_basis of the asset in the hands of freddie_mac or the fair_market_value of the asset on date for purposes of determining loss the basis of any asset held on date is to be the lower_of these two figures where the amount_realized on the disposition of an asset is greater than the lower_of these figures but less than the higher figure no gain_or_loss is to be recognized by freddie_mac on the disposition h conf rept supra pincite c b vol pincite defra sec_177 provides a specific adjusted_basis for purposes of determining any gain on the sale_or_other_disposition of petitioner’s property defra sec_177 provides that the adjusted_basis of any asset held by petitioner on date shall for purposes of determining any gain be equal to the higher of the regular adjusted cost_basis of such asset or the fair_market_value of such asset as of such date the code has historically used the adjusted_basis for determining gain as the reference point for determining the basis for the depreciation or amortization of property indeed sec_167 g specifies that the basis for determining gain is the basis to be used for depreciation or amortization sec_167 currently appears in the code as sec_167 sec_167 provides rules relating to the basis for the depreciation of tangible_property and the amortization of continued sec_167 provides that the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property see also sec_1_167_g_-1 income_tax regs sec_167 refers specifically to the adjusted_basis for determining gain provided in sec_1011 sec_1011 provides sec_1011 general_rule --the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections of this subchapter and subchapters c relating to corporate_distributions and adjustments k relating to partners and partnerships and p relating to capital_gains_and_losses adjusted as provided in sec_1016 as a general matter sec_1011 requires the use of the cost_basis determined under sec_1012 adjusted as provided in continued intangible_property see sec_1_167_a_-3 sec_1_167_g_-1 income_tax regs sec_1012 provides sec_1012 basis of property--cost the basis_of_property shall be the cost of such property except as otherwise provided in this subchapter and subchapters c relating to corporate_distributions and adjustments k relating to partners and partnerships and p relating to capital_gains_and_losses section ie the regular adjusted cost_basis for purposes of determining gain_or_loss sec_1011 does not specify any alternative basis rules besides those contained in other sections of subchapters c k o and p of the code which are not applicable to the instant cases defra sec_177 which has not been codified is not specifically referenced in sec_1011 nevertheless defra sec_177 specifically provides the rules for determining adjusted_basis in property held on date when determining petitioner’s gain on the sale_or_other_disposition of such property thus as to petitioner the specific basis rules contained in defra sec_177 replace the regular adjusted cost_basis rules contained in sec_1011 through of the code since sec_167 requires that the adjusted_basis for determining gain be used as the adjusted_basis for amortizing intangibles it is logical to conclude that petitioner must use the specific adjusted_basis determined under defra sec_177 to amortize any intangibles it might have held on date sec_1016 provides adjustments to basis eg for expenditures receipts losses or other items properly chargeable to capital_account and for exhaustion wear_and_tear obsolescence amortization and depletion to the extent of the amount allowed but not less than the amount allowable as deductions in computing taxable_income sec_1016 and respondent argues that sec_167 refers to sec_1011 and that sec_1011 does not refer to the specific adjusted_basis rule_of defra sec_177 however we point out that defra sec_177 is a special transition rule which is applicable only to property held by petitioner as of date and which replaces sec_1011 for purposes of determining gain under these circumstances we are not inclined to read too much into the absence of a specific reference to defra sec_177 in sec_1011 or in the enumerated subchapters cited in sec_1011 further the regulation interpreting sec_1011 provides the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property is the cost or other basis prescribed in sec_1012 or other applicable provisions of subtitle a of the code adjusted to the extent provided in sec_1016 sec_1017 and sec_1018 or as otherwise specifically provided for under applicable provisions of internal revenue laws sec_1_1011-1 income_tax regs emphasis added the parties advance differing interpretations of the internal revenue laws language in sec_1_1011-1 income_tax regs petitioner argues that this language should be read to incorporate any internal revenue law which specifically provides the adjusted_basis for determining gain_or_loss from the sale_or_other_disposition of property respondent contends that it is apparent from the text of sec_1011 that alternatives to the cost_basis of sec_1012 are confined to ‘this subchapter’ subchapter_o or elsewhere in the code namely subchapters c k and p he argues that sec_1011 does not refer to an adjusted_basis specified in other internal revenue laws and the language in sec_1_1011-1 income_tax regs does not provide for alternatives to sec_1012 itself it provides for some mechanism of basis adjustments as an alternative to sec_1016 sec_1017 and sec_1018 we read sec_1_1011-1 income_tax regs to incorporate rules for determining adjusted_basis in property which are specifically provided for under applicable provisions of internal revenue laws we do not read the regulation to mean that the section and subchapters enumerated in sec_1011 are the exclusive means of determining adjusted_basis in property this interpretation is more consistent with the application of 7respondent also argues even if sec_1_1011-1 can be read as petitioner apparently wants to read it so as to permit some other internal revenue act to supplant the cost_basis of sec_1012 or the others permitted by sec_1011 such alternative internal revenue act would then be outside of sec_1011 we do not construe respondent’s argument to suggest that sec_1_1011-1 income_tax regs may be an invalid interpretation of sec_1011 8we point out that the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_711 was enacted after sec_1011 was added to the code and amended in the tax reform act of publaw_91_172 sec f 83_stat_564 sec_1_1011-1 income_tax regs was promulgated on date and has not been changed defra sec_177 has not been codified the regular adjusted_basis rules and any special adjusted_basis rules including defra sec_177 even if the internal revenue laws language in the regulation refers only to adjustments to initial cost or other basis we fail to see how this forecloses any reference to defra sec_177 in our view defra sec_177 is in effect an adjustment to cost_basis sec_1_1011-1 income_tax regs reflects such an interpretation a reasonable interpretation of adjusted_basis under sec_1011 incorporates any internal revenue laws which provide for a specific adjusted_basis for purposes of determining gain_or_loss defra sec_177 is an internal revenue law which specifically provides the adjusted_basis for purposes of determining any gain from the sale_or_other_disposition of property held by petitioner on date sec_167 requires the use of this adjusted_basis for purposes of amortizing petitioner’s alleged intangibles it also appears that congress contemplated this result under sec_167 when it provided an exception in defra sec_177 9respondent claims that the plain language of the dual basis rule provides for no such alternatives to sec_1016 sec_1017 or sec_1018 for the purpose of making basis adjustments thus nothing in defra sec_177 triggers the ‘as otherwise specifically provided’ clause of the regulation for any purpose however defra sec_177 refers to an adjusted_basis and not an unadjusted_basis an adjusted_basis presupposes that the appropriate adjustments have either been made or incorporated for purposes of determining petitioner’s adjusted_basis in tangible depreciable_property that exception is contained in defra sec_177 and provides b special rule for tangible depreciable_property --in the case of any tangible_property which-- i is of a character subject_to the allowance for depreciation provided by sec_167 of the internal_revenue_code of and ii is held by the federal_home_loan_mortgage_corporation on date the adjusted_basis of such property shall be equal to the lesser_of the basis of such property or the fair_market_value of such property as of such date the conference_report accompanying this legislation states with respect to this exception the conference agreement follows the rules of the senate amendment regarding the basis of freddie_mac assets held by the corporation on date however the conference agreement provides an exception to these general rules in the case of tangible depreciable_property held by freddie_mac on date for such property the adjusted_basis for purposes of both gain_or_loss is to be equal to the lesser_of the regular adjusted_basis of the property in the hands of freddie_mac or the fair_market_value of the property as of date this rule is primarily intended to prevent freddie_mac from claiming deductions based on pre-1985 depreciation of tangible_property eg buildings or office equipment held by the corporation as of the date of taxability h conf rept supra pincite- c b vol pincite in enacting this exception congress contemplated and explicitly separated tangible depreciable_property from other_property including intangibles that petitioner held on date congress recognized that defra sec_177 would otherwise have provided the adjusted_basis for the depreciation or amortization of all property under sec_167 since the special rule_of defra sec_177 applies only to tangible depreciable_property it follows that defra sec_177 provides the adjusted_basis for the amortization of all assets other than tangible depreciable_property it also follows that any amortizable intangibles that petitioner held on date are to be amortized using the basis rule provided in defra sec_177 respondent contends that congress did not provide a special exception similar to the exception contained in defra sec_177 for intangibles because congress was not aware that petitioner held any of the alleged intangibles at the time of the enactment of defra he points out that since its inception petitioner has been required by statute to provide its financial statements to congress and petitioner has not reported any of the alleged intangibles as assets on its books or on any financial statement he speculates that while congress would have been aware of petitioner’s tangible depreciable properties from a review of the financial statements and this might explain why congress explicitly provided basis rules for depreciation of those properties in defra sec_177 congress would not have been aware of any intangibles since none were apparently listed on the financial statements we do not know whether congress reviewed or relied upon petitioner’s financial statements in devising the special basis rules under defra sec_177 or whether congress was aware or not aware of petitioner’s claimed intangibles we do know that for purposes of determining adjusted_basis congress separated tangible depreciable_property from other_property that petitioner held on date we cannot assume that congress inadvertently failed to include a special exception for intangibles simply because no intangibles appeared as assets on petitioner’s financial statements that being said we are left with a special exception to defra sec_177 which refers only to tangible depreciable_property and which by implication indicates that the adjusted_basis of intangible_property is determined under defra sec_177 respondent argues that we should not infer an amortization scheme for petitioner’s intangibles on the basis of congressional silence however given the statutory framework for determining adjusted_basis the interplay of defra sec_177 and sec_1011 of the code and the reference in sec_167 to the basis for determining gain as the basis to be used for amortization we cannot agree that we are inferring petitioner’s basis for amortization by reason of congressional silence respondent argues that petitioner’s interpretation of defra sec_177 is inconsistent with fundamental tenets of depreciation in that petitioner is claiming amortization using a fair_market_value basis as of the date it became taxable and permitting petitioner to amortize its intangibles using a fair_market_value basis allows petitioner to receive a double recovery_of costs that it expensed on its books before becoming a taxable entity but congress’s selection of the special basis rule contained in defra sec_177 is not the first time that congress selected a higher of fair_market_value or regular adjusted cost_basis for determining adjusted_basis petitioner’s situation is analogous to the determination of the adjusted_basis of property held at the time of the enactment of the federal_income_tax on date the basis rules which finally developed for property held on and acquired before that date are contained in sec_1053 which provides sec_1053 property acquired before march in the case of property acquired before date if the basis otherwise determined under this 10the rule now contained in sec_1053 has undergone a number of changes since the original enactment of the federal_income_tax in although taxpayers were originally required to use a fair_market_value basis for determining any gain from the sale_or_other_disposition of property see revenue act of ch sec_2 39_stat_758 congress eventually settled on a dual- basis rule for determining gain_or_loss with the basis for determining any gain as the higher of the regular adjusted cost_basis or fair_market_value of the property as of date see revenue act of ch sec_113 48_stat_706 subtitle adjusted for the period before date as provided in sec_1016 is less than the fair_market_value of the property as of date then the basis for determining gain shall be such fair_market_value since sec_167 g requires the same basis used for determining gain to be used as the basis for amortization it follows that the amortization of an intangible asset held on date will be based on the fair_market_value of the asset as of that date if that value is higher than the adjusted 11the regulations indicate that sec_1053 and related code sections provide a dual-basis rule similar to defra sec_177 with respect to property held as of date the basis for determining gain is the cost or other basis adjusted as provided in sec_1016 and other applicable provisions of ch of the code or its fair_market_value as of date whichever is greater sec_1_1053-1 income_tax regs the basis for determining loss is the basis determined in accordance with pt ii sec_1011 and following subch o ch of the code or other applicable provisions of ch of the code without reference to the fair_market_value as of date sec_1_1053-1 income_tax regs sec_167 followed a similar historical path as sec_1053 in its inclusion in the code the rules stated in sec_167 were enacted as sec_114 of the revenue act of ch 48_stat_710 as its basis for including those rules congress stated that since in some cases the basis for determining gain differs from the basis for determining loss it is necessary to specify definitely which of these bases is to be used for depreciation purposes h rept 73d cong 2d sess pincite c b part s rept 73d cong 2d sess pincite c b part it is clear that congress in enacting this rule made a conscious choice that in the circumstance of a dual-basis rule the basis for depreciation or amortization is the basis used for determining gain on the sale_or_other_disposition of property it is clear that congress envisioned the type of situation such as sec_1053 and defra sec_177 wherein specific_legislation provides different bases for purposes of determining gain_or_loss cost_basis in the intangible asset see sec_1_1053-1 income_tax regs we fail to see why these same principles are not analogous to petitioner’s situation congress provided a special adjusted_basis for purposes of determining any gain on petitioner’s property held as of date certainly congress was aware of the rules that developed from the enactment of the federal_income_tax on date recognized the potential of a similar application with respect to tangible depreciable_property and provided a special exception for such property but did not provide a special exception for intangible_property this contradicts respondent’s suggestion that congress could not have intended the use of a fair_market_value basis with respect to petitioner’s alleged intangibles respondent suggests that petitioner’s situation is more analogous to provisions that pertain to the adjusted_basis of assets belonging to previously exempt_organizations respondent points to the repeals of tax exemption for the blue cross and blue shield organizations in the tax_reform_act_of_1986 publaw_99_514 100_stat_2391 and for the teachers insurance annuity association and college retirement equities fund in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_939 unlike defra sec_177 both of those enactments provided a fair_market_value basis for purposes of determining both gain and loss also unlike our situation congress expressed its intent in the conference reports accompanying those enactments that the fair_market_value basis was not to be used for purposes of determining depreciation or for other purposes see h conf rept vol ii at ii- to ii-350 1986_3_cb_1 h conf rept pincite 1997_4_cb_1457 we cannot discern what considerations went into enacting different basis rules in these enactments or the statements in the conference reports however those rules are confined to the particular taxable entities involved respondent also argues that congress did not intend to provide a basis for the amortization of petitioner’s intangible assets different from the regular adjusted cost_basis determined under sec_1011 sec_1012 and sec_1016 because congress explicitly reaffirmed the application of the regular adjusted_basis rules in defra sec_177 defra sec_177 provides for purposes of this subsection the adjusted_basis of any asset shall be determined under part ii of subchapter_o of the internal_revenue_code of accepting respondent’s position with respect to defra sec_177 would seemingly nullify the specific adjusted_basis rules provided in defra sec_177 and b we do not read this provision as respondent does instead as we explain in greater detail below we read defra sec_177 to provide the rules for purposes of determining petitioner’s regular adjusted cost_basis in its assets as of date this regular adjusted cost_basis is then used in various parts of defra sec_177 as a comparison to the fair_market_value of petitioner’s assets for purposes of determining which of these two amounts should be used as petitioner’s adjusted_basis sec_1016 generally deals with amortization sustained in periods where a taxpayer was not subject_to tax sec_1016 provides that proper adjustment in respect of property shall in all cases be made in respect of any period-- a before date b since date during which such property was held by a person or an organization not subject_to income_taxation under this chapter or prior income_tax laws for exhaustion wear_and_tear obsolescence amortiza- tion and depletion to the extent sustained sec_1_1016-4 income_tax regs provides a adjustments to basis must be made for exhaustion wear_and_tear obsolescence amortization and depletion to the extent actually sustained in respect of any period before date any period since date continued respondent speculates that since sec_1016 provides a mechanism to account for amortization that may have occurred when petitioner was not subject_to federal income_taxation then there would have been no reason for congress to include some specially tailored provision in defra sec_177 to account for any depreciation in petitioner’s assets that may have occurred before or after unless of course congress chose to deviate from the statutory scheme already in place in the code congress did not so chose sic with respect to intangible assets only tangible assets we disagree with respondent’s interpretation of the interplay of defra sec_177 and sec_1016 continued during which the property was held by a person or organization not subject_to income_taxation under chapter of the code or prior income_tax laws b the amount of the adjustments described in paragraph a of this section actually sustained is that amount charged off on the books of the taxpayer where such amount is considered by the commissioner to be reasonable otherwise the amount actually sustained will be the amount that would have been allowable as a deduction during the period described in paragraph a or of this section had the taxpayer been subject_to income_tax during those periods in the case of a taxpayer subject_to the adjustment required by subparagraph or of this paragraph depreciation shall be determined by using the straight_line method for purposes of determining any gain on the sale_or_other_disposition of property other than tangible depreciable_property defra sec_177 first requires a comparison between petitioner’s adjusted cost_basis under the general rules and the fair_market_value of the property as of date defra sec_177 mandates that for purposes of determining any gain petitioner’s adjusted_basis is the higher of the two in order to make such a comparison petitioner’s adjusted cost_basis under the regular rules must first be determined it is clear that this adjusted cost_basis is determined under the regular adjusted_basis rules of the code ie sections which include sec_1016 indeed defra sec_177 provides that for purposes of this subsection the adjusted_basis of any asset shall be determined under part ii of subchapter_o of the internal_revenue_code of it follows that for purposes of the defra sec_177 comparison the regular adjusted cost_basis of any property held by petitioner would include a sec_1016 adjustment where appropriate to account for pre-1985 amortization sustained in petitioner’s intangibles it also follows that the regular adjusted cost_basis rules of the code would apply for purposes of amortization allowed_or_allowable 14part ii of subch o of the code is entitled basis rules of general application and consists of sec_1011 through renumbered as sec_1011 through for years after see sec_1016 it does not follow that sec_1016 requires a pre-1985 adjustment where the higher fair_market_value basis is prescribed under defra sec_177dollar_figure see sec_1053 providing a similar rule for date property even realty co v commissioner 15see also staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print which states for purposes of determining gain the basis of any asset held on date is to be the higher of the regular adjusted_basis of the asset in the hands of freddie_mac as determined under code secs or the fair_market_value of the asset on date of course the general explanation is not prepared by members of congress and it is not a part of the legislative_history see 118_tc_1 however the statements in the general explanation are consistent with our reading of defra sec_177 and the legislative_history and it is therefore entitled to respect see 108_tc_579 sec_1_1053-1 example income_tax regs provides example i on date a taxpayer purchased for dollar_figure property having a useful_life of years assuming that there were no capital improvements to the property the depreciation sustained on the property before date was dollar_figure years dollar_figure so that the original cost adjusted as of date for depreciation sustained prior to that date is dollar_figure on that date the property had a fair_market_value of dollar_figure with a remaining life of years ii for the purpose of determining gain from the sale_or_other_disposition of the property on date the basis of the property is the fair_market_value of dollar_figure as of date adjusted for depreciation allowed_or_allowable after date computed on dollar_figure thus the substituted_basis dollar_figure is reduced by the depreciation continued b t a atterbury v commissioner 1_bta_169 respondent argues that petitioner’s claimed amortization of its alleged intangibles at their fair market values as of date is precisely contrary to the stated intent of the dual basis rule this rule was explicitly intended to avoid taking pre-1985 appreciation into account for tax purposes by amortizing fmvs petitioner would take such pre-1985 appreciation into account we disagree taking amortization deductions using a fair_market_value basis does not in our view thwart the congressional purpose stated in the legislative_history indeed as petitioner suggests recovering pre-1985 appreciation through amortization assures that pre-1985 appreciation will not be taxed in much the same way as a recovery_of basis does when it is used as an offset to gain in the sale_or_other_disposition of the propertydollar_figure continued adjustment from date to date in the aggregate of dollar_figure years dollar_figure leaving an adjusted_basis for determining gain of dollar_figure dollar_figure less dollar_figure 17we recognize that congress provided a different rule with respect to tangible depreciable_property congress did not express any similar concern with respect to any intangible_property that petitioner might have held on date congress could have provided a similar rule for intangible_property but did not respondent also focuses on the magnitude of the amortization deductions that petitioner claims for through those deductions range from approximately dollar_figure million in to dollar_figure million in respondent claims that allowing deductions of this size would be inconsistent with congress’s repeal of petitioner’s tax exempt status since it virtually eliminates petitioner’s tax_liabilities for the years following january dollar_figure respondent relies upon certain revenue estimates contained in staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print as follows this provision is estimated to increase fiscal_year budget receipts by dollar_figure million in dollar_figure million in dollar_figure million in dollar_figure million in and dollar_figure million in respondent speculates that given the size of the amortization deductions petitioner’s tax_liabilities for would fall substantially short of the revenue estimates first we fail to see how the revenue estimates and the comparative reductions in petitioner’s tax_liabilities are particularly relevant to the question before us which involves 18respondent contends that allowing deductions of this size would have allowed petitioner to maintain its competitive advantage against its chief competitor the federal_national_mortgage_association fannie_mae a consequence which congress sought to avoid see staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print the interpretation of a particular statute as well as its interplay with the regular adjusted_basis rules in the code second it would be inappropriate to speculate on the factors that were considered in making such estimates dollar_figure see 103_tc_345 revenue estimates have little relevance in interpreting a statute respondent also claims that with respect to the dual basis rule provided in defra sec_177 it is not possible to know which basis rule applies until such time that the asset is disposed of and the sales_price is known he contends that the basis to be used for purposes of determining any gain depends entirely on the amount of the sale as well as the fact of the sale since until petitioner’s intangibles are sold or disposed of and the sales proceeds are known it will not be known whether there will be any ‘gain’ at all for purposes of defra sec_177 petitioner’s basis for amortization is not dependent upon whether the particular property is sold or disposed of or upon the amount_realized in that transaction indeed if respondent’s argument is correct the same logic would apply in all cases where congress has provided a dual-basis rule for determining 19we point out that we have not yet decided in these proceedings the appropriate amount of any deductions to which petitioner is entitled and indeed whether its alleged intangibles are subject_to amortization for tax purposes gain_or_loss sec_167 requires the basis for depreciation or amortization be the same basis as the basis for determining gain since petitioner’s adjusted cost_basis and fair_market_value in its assets are ascertainable as of date and since defra sec_177 provides that the adjusted_basis for determining gain is the higher of those two amounts petitioner’s adjusted_basis for amortization of its intangibles is determinable as of that date any subsequent sale or disposition of those intangibles has no bearing on this comparison we hold that petitioner’s adjusted_basis for purposes of amortizing intangible assets under sec_167 is the higher of regular adjusted cost_basis or fair_market_value as of january dollar_figure an appropriate order will be issued 20we express no opinion at this time whether petitioner actually held the claimed intangible assets on date their value on that date or whether such putative assets are amortizable
